Citation Nr: 0937842	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-11 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1969 to December 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The service personnel records show the Veteran served aboard 
the USS Hickman County (LST 825) from May 1969 to October 
1969.  

In a statement in February 2006, the Veteran indicated that 
while off-loading supplies at Phan Rang, he was exposed to 
mortar attacks and small arms fire. 

In March 2007, the U.S. Army and Joint Services Records 
Research Center confirmed that in August 1969 the Hickman 
County transported asphalt to Phan Rang, Vietnam, and that 
Phan Rang came under enemy attack on August 1, 1969.  

In August 2009, the Veteran testified that while aboard the 
USS Hickman County in July 1969 or August 1969 he saw a 
helicopter shot down.  




As the history and log of the USS Hickman County (LST 825) 
are relevant to the Veteran's claim, the case is REMANDED for 
the following action:

1. Request from the proper Federal 
custodian the history and log of the USS 
Hickman County (LST 825) from June 1969 to 
September 1969 to determine whether the 
ship received any battle citations for 
serving in Vietnamese waters and to 
determine whether the ship was at Phan 
Rang on August 1, 1969. 

2. If the record establishes that the 
Veteran was in combat or there is credible 
evidence that an in-service stressor 
occurred, afford the Veteran a VA 
examination to determine whether it is at 
least as likely as not that the Veteran 
has posttraumatic stress disorder related 
to any credible identified in-service 
stressor.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility." Rather, 
it means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder must be made available 
for review by the examiner.

3. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.




The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




